Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Request for Continued Examination dated March 15, 2022.  Claims 1, 3, 5, 7, 9, 11, 13-26 are presented for examination.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joe Buczynski on April 18, 2022 and April 20, 2022, as explained in the Interview Summary Dated April 20, 2022.

The application has been amended as follows: 
	1.  (Currently Amended)  An automatic steering device, comprising:
            processing circuitry configured to: 
            calculate a route to turn a ship based on positions of a plurality of waypoints,
	calculate a first command steering angle in accordance with a first calculation before the ship passes a boundary point on the route, and control a rudder of the ship based on the first command steering angle,
	upon the ship passing the boundary point:  
            calculate and repeatedly update an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint from among the plurality of waypoints,
	calculate a second command steering angle in accordance with a second calculation based on a positional relation between the route and the intermediate waypoint, and
	control the rudder of the ship based on the second command steering angle,
	the processing circuitry being configured to calculate and repeatedly update the intermediate waypoint based on a formula which calculates the intermediate waypoint so that a length between a current position of the ship and the intermediate waypoint becomes shorter in proportion to a degree of a response of the ship to the second command steering angle, 
wherein  
the first calculation includes 
calculating a direction ψcs of a straight line Lcs passing through a center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating a tangent direction ψst at an intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating a course setting ψ0[n] using the calculated direction ψcs according to the following formula (12)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
such that when the current position of the ship is deviated from the route in a clockwise direction, a minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in a counterclockwise direction, a plus coefficient is adopted as α, and XTE represents a deviation error of the route and the current position of the ship.

19.	(Currently Amended)  An automatic steering method using an automatic steering device comprising:
calculating a route to turn a ship based on positions of a plurality of waypoints;
calculating a first command steering angle in accordance with a first calculation before the ship passes a boundary point on the route, and control a rudder of the ship based on the first command steering angle; and
upon the ship passing the boundary point:  
	calculating and repeatedly updating an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint from among the plurality of waypoints;
	calculating a second command steering angle in accordance with a second calculation based on a positional relation between the route and the intermediate waypoint; and
	controlling the rudder of the ship based on the second command steering angle,
	wherein the calculating and repeatedly updating the intermediate waypoint is based on a formula which calculates the intermediate waypoint so that a length between a current position of the ship and the intermediate waypoint becomes shorter in proportion to a degree of a response of the ship to the second command steering angle,
	wherein
	the first calculation includes 
	calculating a direction ψcs of a straight line Lcs passing through a center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating a tangent direction ψst at an intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating a course setting ψ0[n] using the calculated direction ψcs according to the following formula (12)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
such that when the current position of the ship is deviated from the route in a clockwise direction, a minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in a counterclockwise direction, a plus coefficient is adopted as α, and XTE represents a deviation error of the route and the current position of the ship.

20.  (Currently Amended)  A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to:
calculate a route to turn a ship based on positions of a plurality of waypoints;
calculate a first command steering angle in accordance with a first calculation before the ship passes a boundary point on the route, and control a rudder of the ship based on the first command steering angle; and
upon the ship passing the boundary point:  
calculate and repeatedly update an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint from among the plurality of waypoints;
calculate a second command steering angle in accordance with a second calculation based on a positional relation between the route and the intermediate waypoint; and
control the rudder of the ship based on the second command steering angle, 
the calculating and repeatedly updating the intermediate waypoint being based on a formula which calculates the intermediate waypoint so that a length between a current position of the ship and the intermediate waypoint becomes shorter in proportion to a degree of a response of the ship to the second command steering angle,
	wherein
	the first calculation includes 
	calculating a direction ψcs of a straight line Lcs passing through a center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating a tangent direction ψst at an intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating a course setting ψ0[n] using the calculated direction ψcs according to the following formula (12)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
such that when the current position of the ship is deviated from the route in a clockwise direction, a minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in a counterclockwise direction, a plus coefficient is adopted as α, and XTE represents a deviation error of the route and the current position of the ship.

21.  (Canceled)

22.  (Currently Amended)  The automatic steering device of claim 1, wherein
the second calculation includes 
calculating [[a]]the direction ψcs of a straight line Lcs passing through [[a]]the center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating [[a]]the tangent direction ψst at [[an]]the intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating [[a]]the course setting ψ0[n] using the calculated direction ψcs according to the following formulas (13) and (14)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. and 	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	  such that in formula (13), REs[n] is a distance between the intermediate waypoint and the intersection In, which represents a distance between the intermediate waypoint S and the route, and in formula (14), REs[n-1] is a distance between the intermediate waypoint S and the route which are calculated previously, and
	when the current position of the ship is deviated from the route in [[a]]the clockwise direction, [[a]]the minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in [[a]]the counterclockwise direction, a plus coefficient adopted as α.

	23.  (Canceled)  

	24.  (Currently Amended)  The automatic steering method of claim 19, wherein 
	the second calculation includes 
	calculating [[a]]the direction ψcs of a straight line Lcs passing through [[a]]the center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating [[a]]the tangent direction ψst at [[an]]the intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating [[a]]the course setting ψ0[n] using the calculated direction ψcs according to the following formulas (13) and (14)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. and 	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	  such that in formula (13), REs[n] is a distance between the intermediate waypoint and the intersection In, which represents a distance between the intermediate waypoint S and the route, and in formula (14), REs[n-1] is a distance between the intermediate waypoint S and the route which are calculated previously, and
	when the current position of the ship is deviated from the route in [[a]]the clockwise direction, [[a]]the minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in [[a]]the counterclockwise direction, a plus coefficient adopted as α.

	25.  (Canceled)  

	26.  (Currently Amended)  The non-transitory computer-readable medium according to claim 20, wherein 
	the second calculation includes 
	calculating [[a]]the direction ψcs of a straight line Lcs passing through [[a]]the center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating [[a]]the tangent direction ψst at [[an]]the intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating [[a]]the course setting ψ0[n] using the calculated direction ψcs according to the following formulas (13) and (14)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. and 	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	  such that in formula (13), REs[n] is a distance between the intermediate waypoint and the intersection In, which represents a distance between the intermediate waypoint S and the route, and in formula (14), REs[n-1] is a distance between the intermediate waypoint S and the route which are calculated previously, and
	when the current position of the ship is deviated from the route in [[a]]the clockwise direction, [[a]]the minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in [[a]]the counterclockwise direction, a plus coefficient adopted as α.


Allowance of the Claims
Claims 1, 3, 5, 7, 9, 11, 13-20, 22, 24, and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:  The limitations wherein  
the first calculation includes 
calculating a direction ψcs of a straight line Lcs passing through a center C and the intermediate waypoint S using the latitude S_lat and the longitude S_lon of the intermediate waypoint S, and the latitude C_lat and the longitude C_lon of the center C according to the following formula (10)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating a tangent direction ψst at an intersection In of the straight line Lcs and the route R12 using the calculated direction ψcs according to the following formula (11)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and
calculating a course setting ψ0[n] using the calculated direction ψcs according to the following formula (12)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
such that when the current position of the ship is deviated from the route in a clockwise direction, a minus coefficient is adopted as α, and when the current position of the ship is deviated from the route in a counterclockwise direction, a plus coefficient is adopted as α, and XTE represents a deviation error of the route and the current position of the ship of claim 1 and the corresponding limitations in claims 19 and 20, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches the specific combination of equations used for the purpose of finding a course to turn a ship based on positions of a plurality of waypoints in the specified way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663